Name: 76/960/EEC: Commission Decision of 7 December 1976 on the implementation of the reform of agricultural structures in Belgium pursuant to Directive 72/159/EEC and Titles III and IV of Directive 75/268/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  economic policy;  agricultural policy; NA;  Europe
 Date Published: 1976-12-31

 Avis juridique important|31976D096076/960/EEC: Commission Decision of 7 December 1976 on the implementation of the reform of agricultural structures in Belgium pursuant to Directive 72/159/EEC and Titles III and IV of Directive 75/268/EEC (Only the French and Dutch texts are authentic) Official Journal L 364 , 31/12/1976 P. 0057 - 0057COMMISSION DECISION of 7 December 1976 on the implementation of the reform of agricultural structures in Belgium pursuant to Directive 72/159/EEC and Titles III and IV of Directive 75/268/EEC (Only the French and Dutch texts are authentic) (76/960/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (2), and in particular Article 13 thereof, Whereas the Government of Belgium notified, pursuant to Article 17 (4) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC, the following provisions: - the royal decree of 3 May 1976 amending the Royal Decree of 21 June 1974 on the modernization of farms, - the ministerial decree of 28 April 1976 concerning the premium for concentrating on beef and veal or sheepmeat production as part of the modernization of farms, - the royal decree of 19 July 1976 on the modernization of farms situated in less-favoured areas, - the ministerial decree of 19 July 1976 on the modernization of farms situated in less-favoured areas, - the ministerial decree of 17 July 1976 granting investment aid to groups to encourage fodder production and rational pasture grazing, amended by the ministerial decree of 1 October 1976; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to decide whether, having regard to the compatibility of the provisions notified with the said Directive and with Titles III and IV of Directive 75/268/EEC and taking into account the objectives of those Directives and the need for a proper connection between the various measures, the existing provisions for the implementation in Belgium of the reform of agricultural structures pursuant to Directive 72/159/EEC, which form the subject of Commission Decision 75/6/EEC of 27 November 1974 (3), 75/433/EEC of 8 July 1975 (4) and 76/676/EEC of 20 July 1976 (5), continue, in the light of the abovementioned provisions, to satisfy the conditions for financial contribution by the Community; Whereas the abovementioned provisions are consistent with the requirements and objectives of Directives 72/159/EEC and 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The provisions for the implementation of Directive 72/159/EEC notified by the Government of Belgium on 16 July 1974 continue, in the light of the provisions specified in the preamble, to satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 7 December 1976. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 128, 19.5.1975, p. 1. (3)OJ No L 2, 4.1.1975, p. 30. (4)OJ No L 192, 24.7.1975, p. 30. (5)OJ No L 231, 21.8.1976, p. 9.